Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 1 of 10 PAGEID #: 3373




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


 JAMES DABNEY,

                       Petitioner,                :   Case No. 1:19-cv-956

        - vs -                                        District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

 WARDEN, Chillicothe
  Correctional Institution,

                                                  :
                       Respondent.


            SUPPLEMENTAL REPORT AND RECOMMENDATIONS


        This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 37) to the

 Magistrate Judge’s Report and Recommendations recommending dismissal of the Petition (ECF

 No. 28). Judge Cole has recommitted the case for reconsideration in light of the Objections (ECF

 No. 38).

        The Petition contains nine grounds for relief. The Report recommends dismissal of all nine

 with prejudice, but Petitioner objects only as to Grounds One, Three, Five, and Nine (ECF No. 37,

 PageID 3354). Only those four grounds are analyzed here.



 Ground One: Lack of Jurisdiction; Defective Indictment; Selective Prosecution


        In his First Ground for Relief, Dabney asserts the trial court did not have jurisdiction, the

 indictment was defective, and he was subjected to selective prosecution. Respondent argues this


                                                  1
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 2 of 10 PAGEID #: 3374




 ground for relief is procedurally defaulted because Dabney did not raise it on direct appeal, but

 only when he filed his Petition for Writ of Prohibition in the Supreme Court of Ohio (Return, ECF

 No. 13, PageID 3191). Dabney made no response to this defense in his Traverse/Reply and the

 Magistrate Judge found it well taken (Report, ECF No. 28, PageID 3324).

        Dabney objects that the “magistrate did not fully understand that Dabney did not have to

 raise these constitutional violations during the direct appeal process. There is no requirement that

 Dabney asserts these claims ONLY during the direct appeal process” (Objections, ECF No. 37,

 PageID 3355). He also claims the Ohio courts addressed these claims on the merits and did not

 rely on any asserted procedural default. Id. at PageID 3356.

        On the contrary, the Supreme Court of Ohio did not decide Dabney’s writ of prohibition

 case on the merits. Rather, it granted the State’s motion to dismiss the prohibition petition because

 it raised a claim which could have been, but was not, raised on direct appeal (Motion to Dismiss,

 State Court Record, ECF No. 12-1, Ex. 110). Ohio has a strong rule that claims which could have

 been but were not raised on direct appeal are barred from later consideration by the doctrine of res

 judicata. Ohio’s doctrine of res judicata in criminal cases, enunciated in State v. Perry, 10 Ohio

 St. 2d 175 (1967), is an adequate and independent state ground of decision. Durr v. Mitchell, 487

 F.3d 423, 432 (6th Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell,

 268 F.3d 417 (6th Cir. 2001); Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent,

 17 F.3d 155, 160-61 (6th Cir. 1994)(citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899,

 913 (S.D. Ohio 2001).

        The Supreme Court of Ohio enforced the Perry res judicata bar when Dabney attempted

 to raise this claim in prohibition. Because Perry has long been recognized as an adequate and

 independent ground of decision and because Dabney offers no excusing cause and prejudice, his



                                                  2
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 3 of 10 PAGEID #: 3375




 First Ground for Relief should be dismissed.




 Ground Three: Ineffective Assistance of Appellate Counsel: Failure to Raise Claims of
 Ineffective Assistance of Trial Counsel


        In his Third Ground for Relief, Dabney asserts he received ineffective assistance of

 appellate counsel in that his appellate attorney did not raise various claims of ineffective assistance

 of trial counsel. Respondent defends this Ground on the merits, asserting the Ohio courts’ decision

 on this claim is entitled to deference under 28 U.S.C. § 2254(d)(1). The Report agreed (ECF No.

 28, PageID 3328-33).

        In his Objections Dabney argues one claim: that his appellate attorney provided ineffective

 assistance of appellate counsel when he failed to argue trial counsel’s ineffectiveness for not

 raising a speedy trial claim. The First District Court of Appeals decided this claim as follows in

 ruling on Dabney’s Application for Reopening:

                Trial counsel moved to dismiss the charges against Dabney on
                speedy-trial grounds, and appellate counsel assigned as error the
                overruling of the motion. We overruled that assignment of error,
                upon our determination that Dabney had been brought to trial within
                the time prescribed under R.C. 2945.71. And the record confirms
                that he was brought to trial within a time comporting with the
                speedy-trial rights guaranteed by the Sixth Amendment to the
                United States Constitution and Section 10, Article I of the Ohio
                Constitution. See Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33
                L.Ed.2d 101 (1972); State v. O'Brien, 34 Ohio St.3d 7, 9-10, 516
                N.E.2d 218 (1987).

 State v. Dabney, Case No. C-140575 (1st Dist. Apr. 27, 2017)(unreported; copy at State Court

 Record, ECF No. 12, Ex. 60)(“Dabney II”). Dabney does not dispute the findings that (1) his trial

 attorney did raise a claim of violation of Ohio’s speedy trial statute, Ohio Revised Code § 2945.71;

 (2) the trial court overruled it; (3) his appellate attorney raised on appeal a claim that the Ohio
                                                   3
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 4 of 10 PAGEID #: 3376




 speedy trial statute was violated; and (4) the First District overruled that claim on direct appeal.

        In overruling the statutory speedy trial claim on direct appeal, the First District examined

 in detail each period of time delay that Dabney argued was attributable to the State and ultimately

 held: “Because Dabney was tried well within the remaining statutory time, the trial court did not

 err in overruling his motion to dismiss the charges for lack of a speedy trial. We overrule the third

 assignment of error.” State v. Dabney, 2015-Ohio-4142, ¶ 30 (Ohio App. 1st Dist. Oct. 7,

 2015)(“Dabney I”). When Dabney returned to the First District to make an ineffective assistance

 of appellate counsel speedy trial claim, he asserted:

                Failure to properly protect defendant's speedy trial rights

                Defendant asserts that he vehemently communicated to each of the
                court appointed counsels Ellis, Wenke, Burke who failed to consult
                with him or independently investigate and secure all evidence in the
                possession of the prosecution, secret service agents, and local law
                enforcement authorities. The court appointed counsels failed to
                adhere to defendant's request but chose to waive defendant's speedy
                trial right as if they were actually conducting an adequate legal
                research or securing evidence in possession of the prosecution this
                inadequate assistance of all court appointed counsels and the
                accumulation of their deficient performances clearly caused
                defendant's speedy trial rights to be violated and ultimately effected
                [sic] the out come [sic] of this case. Two l/2 years delayed before
                trial Dec 30, 2011, to July 14, 2014.

 (Application, State Court Record, ECF No. 12, Ex. 59, PageID 728). Thus the gravamen of

 Dabney’s claim is that his trial attorneys asked for continuances that he did not authorize. The

 face of the claim shows that Dabney had three different trial attorneys, all court-appointed. As the

 First District found in Dabney I, continuances sufficient to bring the trial within the Ohio speedy

 trial statute had been sought and obtained by counsel. If as Dabney asserts, these continuances

 were not authorized by him, but used by all three appointed counsel to cover up their lack of trial

 preparation work, the burden was on him to present evidence to this effect in a post-conviction



                                                   4
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 5 of 10 PAGEID #: 3377




 proceeding under Ohio Revised Code § 2953.21. Dabney filed such a petition on February 16,

 2016, but did not include this claim among the twenty-one claims he pleaded there (Petition, State

 Court Record, ECF No. 12-1, Ex. 63). Instead, he relied on mere assertion in his Application for

 Reopening quoted above.

        Because appellate counsel would have had no factual basis in the record to support this

 claim (ineffective assistance of trial counsel by failure to prepare and seeking unauthorized

 continuances), it was not ineffective assistance of appellate counsel to fail to raise this particular

 omitted assignment of error. Therefore the First District’s decision to that effect is a reasonable

 application of Strickland v. Washington, 466 U.S. 668 (1984), at the appellate level.

        In his Objections, Dabney relies heavily on Doggett v. United States, 505 U.S. 647 (1992).

 In that case the defendant was indicted in 1980 for conspiring to distribute cocaine, but not arrested

 until 1988. The Supreme Court reinstated a District Court dismissal, holding 5-4 that in light of

 the Government’s unexplained delay in making an arrest, defendant was not required to show

 “particularized trial prejudice.” Dabney’s case involved no such extraordinary delay and he has

 not shown any trial prejudice at all. The Report comments that he suffered the prejudice of pretrial

 confinement, but there is no showing that prevented him from preparing adequately to try the case,

 especially since a large part of the delay was occasioned by his changing lawyers.

        Upon reconsideration, the First District’s rejection of Dabney’s ineffective assistance of

 appellate counsel claim still appears to be an objectively reasonable application of Strickland and

 therefore entitled to this Court’s deference. Ground for Relief Three should be dismissed with

 prejudice.




                                                   5
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 6 of 10 PAGEID #: 3378




 Ground Five: Denial of Hearing on Post-Conviction Petition


        In his Fifth Ground for Relief, Dabney asserted the trial judge abused his discretion in

 denying a hearing on his petition for post-conviction relief. The Report recommended dismissal

 of Ground Five because abuse of discretion by a state court judge does not state a claim for relief

 under the United States Constitution (ECF No. 28, PageID 3334-35, citing Sinistaj v. Burt, 66 F.3d

 804 (6th Cir. 1995)).

        Dabney objects, relying on Deck v. Missouri, 544 U.S. 622 (2005), and Lee v. Kemna, 534

 U.S. 362 (2002). In Deck a capital defendant had appeared before the jury in shackles. The

 Supreme Court reversed on that basis, but did not adopt an absolute rule forbidding shackling.

 Rather, it held that any decision to shackle a defendant must be based on a case-specific inquiry

 about the safety and security issues involved. The Supreme Court did not hold that abuse of

 discretion in general violates the United States Constitution, but that allowing the defendant here

 to appear in shackles violated the Due Process Clause of the Fifth and Fourteenth Amendments.

 In other words, Deck implies an abuse of discretion in requiring shackling is actionable in habeas,

 but adopts no general rule that any alleged abuse of discretion violates the Constitution.

        In Lee the Court found that a Missouri rule requiring a certain form for a motion for

 continuance was not an adequate and independent state procedural ground on which to default the

 underlying constitutional claim of the right to present a defense. The Court relied on the opinion

 of Justice Holmes in Davis v. Wechsler, 263 U.S. 22 (1923), in a non-criminal case, holding that

 reliance on local practice could not defeat presentation of a federal claim.

        Under Ohio law, the question whether or not to hold an evidentiary hearing on a petition

 for post-conviction relief is committed to the discretion of the trial judge. In an extended

 discussion the trial judge in this case enumerated reasons why no evidentiary hearing was required,

                                                  6
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 7 of 10 PAGEID #: 3379




 principally because Dabney’s twenty-one claims could be resolved on the basis of evidence already

 before the court or that Dabney had failed to present substantial evidence in support of his claims

 (Entry, State Court Record, ECF No. 12-1, Ex. 67). On appeal the First District found no error in

 this determination (Judgment Entry, State v. Dabney, Case No. C-160821, (1st Dist. Sept. 28,

 2018), unreported, copy at State Court Record, ECF No. 12-1, Ex. 80).

        In this case we are not faced with a technical rule injected into a case for the first time by

 a court of appeals. Rather, the Perry res judicata rule and the requirement to present substantial

 evidence before an evidentiary hearing is required in post-conviction are well-established Ohio

 procedural rules relied on by the Ohio courts and adequate in the sense that they support a strong

 state interest in the finality of criminal judgments. Sixth Circuit precedent upholding the Perry

 rule is cited above. A petitioner in a post-conviction proceeding is not automatically entitled to an

 evidentiary hearing, but must present sufficient documentary evidence dehors the record to show

 entitlement to a hearing. State v. Jackson, 64 Ohio St. 2d 107 (1980). The rule in State v. Jackson

 is an adequate and independent state ground for procedural default purposes. Sowell v. Bradshaw,

 372 F.3d 821 (6th Cir. 2004), citing Lorraine v. Coyle, 291 F.3d 416, 426 (6th Cir. 2002).

        The Report’s conclusion that the Fifth Ground for Relief does not state a cognizable ground

 of habeas corpus relief is not in error, but it is also the case that Dabney’s underlying claims are

 barred by procedural default. See also the Report’s analysis of Ground Seven (ECF No. 28,

 PageID 3337, et seq.).



 Ground Nine: Fraud on the Court


        In his Ninth Ground for Relief, Dabney claims that various actors in the case committed a

 fraud on one of the courts involved by failing to provide proper discovery on demand and to

                                                  7
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 8 of 10 PAGEID #: 3380




 conduct an evidentiary hearing on his claims of conflict of interest.

         Respondent asserted this Ground for Relief was procedurally defaulted because Dabney

 had not included it in his petition for post-conviction relief, but raised it for the first time on appeal

 from denial of that petition (Return, ECF No. 23, PageID 3215). The Report noted that Dabney

 had not replied to this procedural default defense and recommended that Ground Nine be dismissed

 on that basis (ECF No. 28, PageID 3339).

         In his Objections, Dabney intermixes law related to the exhaustion doctrine and equitable

 toiling of the federal statute of limitations. None of that law is relevant. In the first place,

 Respondent has not asserted lack of exhaustion, but procedural default.

                 "A claim may become procedurally defaulted in two ways."
                 Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). First, a
                 claim is procedurally defaulted where state-court remedies have
                 been exhausted within the meaning of § 2254, but where the last
                 reasoned state-court judgment declines to reach the merits because
                 of a petitioner's failure to comply with a state procedural rule. Id.

                 Second, a claim is procedurally defaulted where the petitioner failed
                 to exhaust state court remedies, and the remedies are no longer
                 available at the time the federal petition is filed because of a state
                 procedural rule. Id.

 Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013).

         A petitioner can fail to meet procedural requirements in two ways:

                 First, a petitioner may procedurally default a claim by failing to
                 comply with state procedural rules in presenting his claim to the
                 appropriate state court. If, due to the petitioner's failure to comply
                 with the procedural rule, the state court declines to reach the merits
                 of the issue, and the state procedural rule is an independent and
                 adequate grounds for precluding relief, the claim is procedurally
                 defaulted.

                 Second, a petitioner may procedurally default a claim by failing to
                 raise a claim in state court, and pursue that claim through the state's
                 ordinary appellate review procedures. If, at the time of the federal



                                                     8
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 9 of 10 PAGEID #: 3381




                habeas petition, state law no longer allows the petitioner to raise the
                claim, the claim is procedurally defaulted.

 Smith v. Warden, Toledo Corr. Inst., 2019 U.S. App. LEXIS 18196 * 19 (6th Cir. Jun. 18, 2019),

 quoting Lundgren v. Mitchell, 440 F.3d 754, 806 (6th Cir. 2006).

        Secondly, Respondent has not asserted Dabney’s Petition is untimely, so the law of

 equitable tolling is likewise inapposite.

        Next Dabney attempts to excuse his procedural default by saying he had already laid out

 in his Traverse the steps he went to to present this claim and thus it was through no fault of his that

 it was not heard. But the First District found otherwise. It refused even to reach the merits his

 fraud on the court claim, not for lack of evidence, but because he had not even pleaded this claim

 in his post-conviction petition. Dabney III. If Dabney had pleaded this claim in post-conviction,

 he could have sought discovery of the relevant documents in that proceeding, but he did not do so.

        Last, Dabney asks this Court to conduct an evidentiary hearing on his claims. But we are

 precluded from doing so by Cullen v. Pinholster, 563 U.S. 170 (2011), which limits us to the

 evidence that was before the state courts.




 Conclusion



        Having reconsidered the case as directed by the recommittal Order, the Magistrate Judge

 again concludes it should be dismissed with prejudice. Because Dabney has not shown reasonable

 jurists would disagree with this conclusion, it is also recommended that Petitioner be denied a

 certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

                                                   9
Case: 1:19-cv-00956-DRC-MRM Doc #: 39 Filed: 04/19/21 Page: 10 of 10 PAGEID #: 3382




 objectively frivolous and should not be permitted to proceed in forma pauperis.



 April 19, 2021.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



 Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
 proposed findings and recommendations within fourteen days after being served with this Report
 and Recommendations. Because this document is being served by mail, three days are added under
 Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
 objections shall specify the portions of the Report objected to and shall be accompanied by a
 memorandum of law in support of the objections. A party may respond to another party’s
 objections within fourteen days after being served with a copy thereof. Failure to make objections
 in accordance with this procedure may forfeit rights on appeal. 




                                                 10
